DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office action is in response to the amendment filed May 24, 2022.  Claims 21, 25-27, 29, 33-35, 38, and 40 are amended.  Claims 21-40 are pending and addressed below.
Response to Arguments
Applicant’s amendments to the claims have overcome the previously presented rejections.  Thus, Applicant’s arguments with respect to claims 21-40 have been considered but are moot because the new grounds of rejection do not rely on any references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 32 is objected to because of the following informalities: “coil” in line 3 should read --spring--.  Appropriate correction is required.
Claim 39 is objected to because of the following informalities: “claim 23” in line 1 should read --claim 38--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 22, 24-30, and 32-40 are rejected under 35 U.S.C. 103 as being unpatentable over Krolik et al. (“Krolik” US 20120109057) in view of Weng et al. (“Weng” US 20090038752).
	Regarding claims 21, 22, 24-30, and 32-40, Krolik discloses a clot retrieval device (310, Fig. 11) comprising:
	(claims 21, 29, and 38) a device body (350b) having a tubular medial section (as described in [0154], when inner member 330 is extended distally, the coils are axially stretched and radially compressed, resulting in a medial section of the device body 350b having a tubular shape; best illustrated in Fig. 9B showing the elongated shape in the embodiment of clot retrieval device 250) and tapered proximal and distal ends (see Fig. 11 showing the proximal and distal ends each tapering down to the outer and inner members 320 and 330 respectively), the device body having a radially compressed configuration when in a delivery catheter ([0081, 0141] each disclose the device being delivered through a guide catheter, the radially compressed configuration best shown in Fig. 9B for embodiment of clot retrieval device 250) and a radially expanded configuration when outside of the delivery catheter (see Figs. 9C-D and 11); and
		(claim 21) a coil positioned within the device body (the coil in device body 350b shown in Fig. 11 and described in [0153]), wherein the coil applied outward force against the plurality of struts to help prop open the device ([0154]); or
		(claim 29) a spring positioned within the device body (the coil in device body 350b shown in Fig. 11 and described in [0153]; [0155] further states the coil “may resiliently expand radially outward”, indicating the coil acting as a spring), wherein the spring radially expands and applies outward force against the plurality of struts to help prop open the device body ([0154]); or
		(claim 38) an inner element positioned within the device body (the coil in device body 350b shown in Fig. 11 and described in [0153]); and wherein the inner element radially expands and applies outward force against the plurality of struts to help prop open the device body ([0154]);
	(claims 24 and 32) further comprising at least one elongated element positioned in the device body spanning at least one of the tapered proximal and distal ends of the device body (330), wherein the coil/spring is connected to the elongated element (see Fig. 11);
	(claims 25 and 33) wherein the elongated element is a wire or a tube (see Fig. 12 showing elongated element 330 bending and flexing as it moves through the vasculature, thus acting as a wire; furthermore, [0051] discloses the inner member 30 (akin to elongated element/inner member 330) as having a lumen to receive a guidewire therethrough, thus also elongate element 330 is a tube);
	(claims 26 and 34) wherein the coil/spring is positioned only within the tubular medial section of the device body and does not extend into the tapered proximal and distal ends of the device body when the device body is in the radially expanded configuration (see Fig. 11 showing the tapered proximal and distal ends of device body free from the coil/spring; Fig. 15 shows a detailed view of the coil/spring 370, the coil/spring becoming elongated, thus losing the coil/spring quality at the proximal and distal end, and also does not extend a significant distance in the proximal or distal direction, thus further indicating that the coil/spring does not extend into the tapered proximal and distal ends of the device body 350b as shown in Fig. 11);
	(claims 27 and 35) the coil/spring having an elongated configuration when the device is in the radially compressed configuration ([0154] discloses the axial compression and radial expansion of the coil/spring for radially expanding the device body 350b, thus axial expansion and radial compression would result in a an elongate configuration for the coil/spring and radially compressing the device body 350b), and an expanded configuration when the device is in the radially expanded configuration ([0154]; see Figs. 9B-C and 11);
	(claims 28 and 37) wherein the tapered proximal and distal ends form closed ends (see Fig. 11);
	(claim 36) further comprising a plurality of connected device bodies (350a, 350b);
	(claim 39) wherein the inner element is a coil or spring ([0153]); and
	(claim 40) the inner element having a substantially linear profile when the device body is in the radially compressed configuration ([0154] discloses the axial compression and radial expansion of the coil/spring for radially expanding the device body 350b, thus axial expansion and radial compression would result in a an elongate configuration for the coil/spring and radially compressing the device body 350b);
	but not (claims 21, 29, and 38) wherein the device body comprises a plurality of struts; or (claims 22 and 30) wherein the coil/spring is radiopaque.
	However, Weng discloses an expandable member for a catheter, (claims 21, 29, and 38) the expandable member comprising a plurality of struts (22b + 24 + 26).
	It would have been obvious to one having ordinary skill in the art to combine the plurality of struts in the expandable member as taught by Weng with the clot retrieval device of Krolik because it would provide a reinforcing layer to the expandable member (Weng, abstract).  The motivation for the modification would have been to provide strength against rupture and improve abrasion-resistance properties (Weng, [0027]).
	Furthermore, regarding claims 22 and 30, Krolik discloses wherein “one or more components of the apparatus 10 may be formed from radiopaque or other materials that may facilitate imaging of the apparatus 10 during use” ([0075]). Thus, Krolik suggests any of the parts in the clot retrieval device 310 may be formed from radiopaque material, including the coil/spring.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of applicant’s effective filing date to make the coil/spring of Krolik radiopaque to facilitate the positioning of the coil/spring in the body ([0075]). The motivation for the modification would have been to ensure proper placement of the device body relative the obstruction within the body.
Claims 23 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Krolik in view of Weng as applied to claims 22 and 30 above, and further in view of Bowman (US 20160058459).
	Regarding claims 23 and 31, Krolik in view of Weng discloses the clot retrieval device of claims 22 and 30, but not wherein the coil/spring is composed of platinum, palladium, gold, or tantalum.
	However, Bowman discloses a clot retrieval device (200) comprising a distal clot engaging bumper (202) composed of a radiopaque material, such as platinum, palladium and tantalum ([0038]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the coil/spring from platinum, palladium or tantalum, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Furthermore, one having ordinary skill in the art recognizes platinum, palladium, and tantalum are commonly known and used radiopaque materials in medical devices.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WADE MILES whose telephone number is (571) 270-7777 and whose fax number is (571) 270-8777.  The examiner can normally be reached on Monday-Friday between the hours of 11:00 am and 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kelly Bekker, at (571) 272-2739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WADE MILES/Primary Examiner, Art Unit 3771